Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
Applicant's amendment filed on 12/30/2021 has been entered. Claims 1-4, 7, 10, and 13-15 are canceled. New claims 15-32 are added. Claims 15-24 are currently under consideration. Claims 25-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. It is noted that the claims should be numbered numerically. Thus, claims 15-32 need to be renumbered as claims 16-33. 


Withdrawn Objections and/or Rejections
All the rejections of claims 1-4 and 14-15 set forth in the previous office action mailed on 09/02/2021 are made moot by cancellation of the claims. 

Claim Rejections under 35 USC § 112 (a)

(i). The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(ii). Claims 15-24 are rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention. The basis for the rejection is set forth in the previous office action mailed on 09020/2021. 

Applicant argues that in view of the foregoing, the rejection is overcome. 

Applicant’s argument has been fully considered but is not deemed to be persuasive for the following reasons. While issues related to ALK inhibitors and the immunization targeting EGF have been resolved, other issues discussed in the previous office action mailed on 09/02/2021 (page 5, the 2nd paragraph to page 7) still remain. Briefly, the specification does not provide sufficient guidance/direction or working examples on how to treat non-small cell lung cancer (NSCLC) expressing the ELM4---ALK fusion gene and mutated forms of the EGFR, such as T790M, in a patient. It is unpredictable whether administering an ALK inhibitor and active immunization targeting EGF can successfully treat NSCLC expressing the ELM4---ALK fusion gene and a mutated form of the EGFR, such as T790M or can overcome resistance to treatment with the ALK inhibitor. Due to the large quantity for experimentation necessary to determine whether administer an ALK inhibitor and active immunization targeting EGF can successfully treat NSCLC expressing the ELM4---ALK fusion gene and a mutated form of the EGFR or can overcome resistance to treatment with the ALK inhibitor, the lack of directions and guidance presented in the specification regarding the same, the limited working example directed to the same, the complex nature of the invention, the unpredictability in the state of the art, and the breadth 

Claim Rejections under 35 USC § 112 (b) 
(i). The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
(ii). Claim 24 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 24 is indefinite because it recites a limitation, “wherein the immunogenic protein is administered in a therapeutic amount to reduce STATs activation”. However, the claim does not point out the particular amount that is required to reduce STATs activation. Moreover, the specification does not disclose the amount that is required to reduce STATs activation. 

Claim Rejections under 35 USC § 112(d)

(i). The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

(ii). Claims 17 and 21 are rejected under 35 U.S.C. 112(d) as being of improper form for failing to further limit the subject matter of a previous claim 15.



Conclusion
No claims are allowed.  

Advisory Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                             February 7, 2022